11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

David H. Arrington Oil & Gas                 * From the 238th District Court
Operating, LLC; Midland-Petro D.C.             of Midland County,
Partners, LLC; Permian Deep Rock               Trial Court No. CV55454.
Drilling, LLC; and David H. Arrington,

Vs. No. 11-19-00318-CV                       * September 3, 2020

M. Scott Wilshusen,                          * Opinion by Stretcher, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that there is no
error in the trial court’s denial, by operation of law, of Appellants’ motion to
dismiss. Therefore, in accordance with this court’s opinion, we affirm the denial
of Appellants’ motion to dismiss, and we remand the cause to the trial court for
further proceedings. The costs incurred by reason of this appeal are taxed against
Appellants.